Citation Nr: 0417775	
Decision Date: 07/01/04    Archive Date: 07/14/04	

DOCKET NO.  99-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Whether a timely substantive appeal was received to 
complete an appeal from an April 2002 rating decision which 
assigned an effective date of July 27, 1998, for VA benefits 
granted by that rating decision.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1998 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
June 1981 to October 1984, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

The issue of whether a timely substantive appeal was 
submitted to continue an appeal from an April 2002 rating 
decision which assigned an effective date of July 27, 1998, 
for the grant of VA benefits, will the subject of the remand 
portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have a bilateral foot 
disorder which is causally or etiologically related to 
service.



CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 1998 
rating decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified her of the 
evidence considered, the pertinent laws and regulations and 
the reasons her claim was denied.  In addition, letters to 
the veteran dated in March 2001 and November 2003 
specifically notified the veteran of the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran for obtaining evidence.

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in November 1998, prior to 
November 9, 2000, the date the VCAA was enacted.  The VA 
believes this decision is incorrect as it applies to cases 
where the initial RO decision was made prior to the enactment 
of the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirements in this case was harmless error.  

In this case, a substantially complete application was 
received from the veteran in July 1998 and that claim was 
adjudicated by the RO in the November 1998 rating decision.  
Only after the Board's December 2000 remand did the RO, in 
letters dated in March 2001 and November 2003 specifically 
provide notice to the veteran regarding what information and 
evidence was needed to substantiate her claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
the VA, and the need for the veteran to submit any evidence 
in her possession that pertained to her claim.

However, the Board also notes that the record indicates that 
prior to that time the veteran had been fully appraised of 
what evidence would be necessary to substantiate her claim, 
as well as informed of the specific assignment of 
responsibilities for obtaining such evidence.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
After the appellant submitted her claim in July 1998, the RO, 
in a September 1998 letter informed the veteran of the 
evidence sufficient to justify a belief that a claim is well 
grounded.  While the concept of a well-grounded claim is no 
longer applicable, the evidence necessary to establish a 
well-grounded claim is identical to the evidence necessary to 
establish service connection.  In addition, the appellant was 
provided with a copy of the November 1998 rating decision, 
setting forth the general requirements of the applicable law 
pertaining to establishment of service connection.  The 
general advisement was reiterated in the Statement of the 
Case, as well as in subsequently dated Supplemental 
Statements of the Case.

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence which would 
substantiate her claim, and the responsibility for obtaining 
evidence by letters with enclosures dated in March 2001 and 
November 2003.  In addition, the August 2002 Supplemental 
Statement of the Case contained the provisions of 38 C.F.R. 
§ 3.159, the regulation promulgated by the VA to implement 
the VCAA.  Following the issuance of that Supplemental 
Statement of the Case, the veteran indicated in a statement 
dated in July 2003 that she had no further medical evidence 
to submit regarding her appeal on remand from the Board.

Nevertheless, because the VCAA notice in this case was not 
provided to the veteran prior to the initial RO adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of laws found by the Court in 
Pelegrini.  While the Court did not address whether, and if 
so, how the Secretary could properly cure a defect in the 
timing of a notice, the Court did leave open the possibility 
that a notice error of this kind may be nonprejudicial to a 
claimant.

The Court in Pelegrini found, on one hand, that the failure 
to provide the notice until after a claimant had already 
received an initial unfavorable RO determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claim by forcing a 
claimant to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 
at 422.  On the other hand, the Court acknowledged that the 
Secretary could show the lack of a pre-RO decision notice was 
not prejudicial to the veteran.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility 
that a notice error being nonprejudicial to a claimant.  To 
find otherwise would require the Board to remand every case 
for the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
notice, however, would be to vacate all prior decisions, as 
well as nullify the Notice of Disagreement and Substantive 
Appeal that were filed by the veteran to perfect the appeal 
to the Board.  In the Board's opinion, there is no basis for 
concluding that harmful error occurred simply because a 
claimant received VCAA notice after the initial adverse 
adjudication.  Indeed, the Board is of the opinion that the 
chances of harmful error resulting in this case by nullifying 
the Notice of Disagreement and the Substantive Appeal are 
greater by requiring the veteran to begin the adjudicative 
process again.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, the Board does not believe that this could 
have been the intention of the Court, otherwise, it would not 
have taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C.A. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirement contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in Section 7261(b)(2) 
that the veteran's claims court shall "take due account of 
the rule of prejudicial error").

Furthermore, in reviewing RO decisions on appeal, the Board 
is required to review the evidence on a de novo basis without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a) all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication notice 
constitutes harmless error, especially since an RO decision 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes a single and sole decision of the 
Secretary in a matter under consideration.  38 C.F.R. 
§ 20.1104.

There is simply no "adverse determination," as discussed by 
the Court in Pelegrini for the appellant to overcome.  
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  All the VCAA requires is that 
the duty to notify is satisfied and that claimants be given 
an opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 533 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 and 
November 2003 were not given prior to the first RO 
adjudication of the claim, the veteran was notified in 
September 1998 of the elements necessary to establish service 
connection and the evidence needed to establish service 
connection.  Also, the VCAA notice provided by the RO was 
provided prior to the most recent transfer and certification 
of the case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After notice was provided and an 
opportunity provided to the veteran to submit additional 
evidence and argument, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran and her attorney.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you got 
pertaining to your claim."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the Board finds that the November 2003 letter 
provided to the veteran does essentially contain the "fourth 
element."  That letter requested the veteran to let the RO 
know if there was any other evidence or information that she 
felt would support her claim and explained that the RO would 
assist in obtaining that evidence.  As indicated above, all 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given an opportunity to submit information 
and evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
In this case, because each of the four content requirements 
of the VCAA notice have been satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are all obtainable private and VA 
medical records identified by the veteran or otherwise known 
to exist.  In addition, the veteran was afforded a VA 
examination and a medical opinion regarding the medical 
question presented in this case was obtained.  The veteran 
and her attorney have not made the Board aware of any 
additional evidence that should be obtained prior to final 
appellate review.  In fact, as indicated above, in a July 
2003 statement, the veteran indicated that she had no further 
medical evidence to submit.  Accordingly, the Board finds 
that the VA has done everything reasonably possible to assist 
the veteran and that no further action is necessary to 
satisfy the requirements of the VCAA.  Consequently, the case 
is now ready for appellate review.

Background and Evidence

The veteran's service medical records include a report of a 
medical examination performed in December 1980 in connection 
with the veteran's entry into service.  That record contains 
no evidence of any disabling condition of the feet, but does 
note the presence of a scar on the sole of the right foot.  
The Report of Medical History portion of that examination 
showed the veteran denied foot trouble.  A service medical 
record dated in June 1981 shows the veteran was seen with 
complaints of painful feet of one week's duration.  Physical 
examination was positive for tenderness noted in the balls of 
both feet.  The assessment was boot stress.  Service medical 
records contain no further reference to complaints, treatment 
or diagnosis pertaining to the feet, and a report of a 
physical examination performed in August 1984 contains no 
evidence of any foot disorder.  On the Report of Medical 
History portion of the examination, the veteran denied foot 
trouble.

Private medical records dated between 1987 and 1992, as well 
as VA medical records dated between 1987 and 1992,  contain 
no evidence of complaints, treatment or diagnosis pertaining 
to the feet.

VA outpatient treatment records include a record dated in 
July 1998 which shows the veteran was seen for complaints of 
painful feet.  Bilateral hallux valgus was identified on 
examination.

A November 1998 rating decision denied service connection for 
a bilateral foot condition.  That rating decision noted the 
veteran's complaints during service during the second week of 
basic training and the lack of additional complaints during 
the remainder of the veteran's service.  It was noted that 
there was no evidence of a chronic foot condition during 
service and no evidence presented showing a chronic condition 
immediately following discharge.  

Private medical records dated between 1998 and 2000 contain 
no evidence of complaints, treatment or diagnosis pertaining 
to the feet.  A private medical record dated in April 2001 
shows the veteran was seen with complaints of bilateral 
painful bunions on the medial aspect of her feet as well as 
bilateral heel spurs.  It was noted that this had been a 
chronic condition for the veteran.  Following the 
examination, the pertinent assessments were bilateral bunions 
and bilateral heel spurs.

A report of a VA examination performed in October 2001 shows 
the veteran reported that upon the time of her discharge from 
service she was told that she had an appointment to go to the 
Omaha VA to have bunions removed but she did not go because 
she had no transportation.  The veteran reported that since 
that time she felt like her feet were on fire all of the 
time.  She was seeing a private podiatrist and looking at 
undergoing surgery for her bunions.  Following the physical 
examination, the pertinent diagnosis was bilateral bunions.  
In a January 2002 addendum to the October 2001 VA examination 
it was indicated that after reviewing records there was a 
slight chance that it may be likely that the veteran did have 
some difficulties to both feet as a result of her training 
with marching and running in basic training.  The examiner 
concluded that there may be a slight correlation between the 
two, but the examiner did not feel that the marching that the 
veteran had during basic training is the direct and primary 
cause of her foot pain.

Records from the Social Security Administration pertaining to 
the veteran were received in March 2002.  Those records 
contain no opinion as to the etiology of the veteran's foot 
disorders.  A private medical record dated in April 2001 
shows the veteran was referred with bilateral bunion and heel 
pain.  The veteran reported that on the right foot the heel 
hurt more than the bunion but on the left foot the bunion 
hurt more than the heel.  She reported that this had been a 
problem for her on and off for quite a few years, but has 
progressively gotten worse.  Following the examination, the 
diagnoses were plantar fasciitis of both feet and hallux 
valgus of both feet.

An undated statement from a private physician received in 
September 2002 reports that the veteran had symptomatic 
bunions of both feet.  It was that physician's professional 
opinion that her bunions were causally related to poor-
fitting boot wear during her service from June 1981 to 
October 1985.

Pursuant to the Board's request, the veteran was afforded a 
VA examination in December 2002.  That examination report 
reflects that the veteran's claims file was reviewed.  It was 
noted that the veteran reported that ever since basic 
training she had had problems with her feet.  Following the 
physical examination, the diagnoses were painful hallux 
valgus, more prominent on the left and mild plantar 
fasciitis.  The examiner commented that in regard to the 
veteran's painful bunion deformities, it was the examiner's 
opinion that this was not related to military service.  It 
was explained that this was most likely due to genetic 
factors that can progress with aging.  The veteran did not 
describe any traumatic event that occurred during service.  
The examiner conceded that while active duty requirements 
could aggravate this existing condition, it was the 
examiner's opinion that the service was not etiologically 
related to the bunion deformities.  In regards to the 
veteran's plantar fasciitis, the examiner explained that this 
was also a multifactorial condition in regards to etiology.  
The examiner again conceded that the veteran certainly could 
have had aggravation of this condition during her military 
service, but it was the examiner's opinion that the active 
duty requirements were not etiologically related to the 
diagnosis of plantar fasciitis.

Law and Analysis

The veteran essentially contends that she has a current 
bilateral foot disorder that is related to symptomatology she 
experience during service.  In general, service connection 
will be granted for disability resulting from injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an inservice occurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1998).

In this case, the record clearly demonstrates that the 
veteran was seen for complaints of foot pain during service.  
More specifically, the veteran was seen in June 1981 shortly 
following her entry into service with complaints of bilateral 
foot pain that was apparently related to her footwear.  
However, the record does not demonstrate that the veteran 
manifested a chronic foot disorder during service.  The Board 
believes that this statement is supported by the lack of any 
further complaints pertaining to the veteran's feet for the 
remaining three years of her period of active service and the 
fact that upon separation from service she was not shown to 
have any chronic foot disorder on the physical examination 
performed in August 1984.  It is also significant that she 
denied experiencing foot trouble at that time.  This directly 
contradicts subsequent statements the veteran made following 
service to the effect that she experienced problems with her 
feet since basic training.

Nevertheless, while the veteran did not manifest a chronic 
foot disorder during service, service connection could also 
be established with medical evidence that demonstrated that a 
currently diagnosed foot disorder is causally or 
etiologically related to symptomatology shown in the 
veteran's service medical records.  It is clear that the 
veteran has been diagnosed as having disorders of the feet, 
including hallux valgus, plantar fasciitis and heel spurs.  
However, the Board is of the opinion that the weight of the 
medical evidence demonstrates that these disorders are 
unrelated to service.  

In this regard, there appear to be three opinions of record 
regarding the etiology of the veteran's bilateral foot 
disorders.  On the one hand, there is the statement received 
in September 2002 from the veteran's private physician which 
offers an opinion that the veteran's bunions were causally 
related to poor-fitting boot wear during service.  On the 
other hand, there are opinions from two VA examiners, both of 
which reflected a review of pertinent records, which conclude 
that the veteran's currently diagnosed foot disorders were 
unrelated to service.  The Board finds that the weight of the 
evidence, as well as the probative value of the evidence, 
supports a conclusion that the veteran's currently diagnosed 
foot disorders are unrelated to service.

As previously indicated, both VA examiners indicated that 
they had reviewed the veteran's records prior to formulating 
an opinion as to the etiology of the veteran's foot 
disorders, but the statement from the veteran's private 
physician reflects no such review of the pertinent medical 
records.  The statement from the private physician is 
essentially a bare conclusion without any supporting 
rationale while the two VA opinions provide some rationale 
for the conclusion that the veteran's currently diagnosed 
disorders were unrelated to service.  While the Board 
concedes that the examiner who performed the October 2001 VA 
examination and offered an opinion in the January 2002 
addendum to that examination offered scant rationale for the 
conclusion reached, the examiner who performed the December 
2002 VA examination supported the conclusion that the current 
diagnosis was unrelated to service by explaining that the 
veteran's foot disorders were multifactorial in etiology, 
including genetic factors that progressed with aging.  The 
examiner also found it significant that the veteran did not 
describe any traumatic event that occurred during service.  
And while the examiner conceded that active duty requirements 
could aggravate an existing condition, it was the examiner's 
opinion that the veteran's plantar fasciitis and hallux 
valgus were not etiologically related to service.  And while 
the examiner's use of the word aggravation to describe an 
existing condition might suggest that these disorders 
preexisted service, the record is devoid of any evidence that 
the veteran had any preexisting foot condition, including 
hallux valgus, plantar fasciitis and heel spurs upon entering 
service.

Therefore, the Board concludes that the veteran is not shown 
to have a foot disorder that is related to service.  The 
veteran manifested no chronic foot disorder during service, 
or for many years following separation from service.  In 
addition, while the veteran has reported to examiners that 
she experienced problems with her feet since basic training 
in 1981, the veteran denied any foot trouble upon separation 
from service in 1984.  Most significantly, the Board finds 
that the opinions from the VA examiners have greater 
probative value than the bare conclusion offered by the 
veteran's private physician for the reasons set forth above.  
Accordingly, the Board concludes that service connection for 
a foot disorder is not warranted.


ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

A preliminary review of the record with respect to the claim 
of whether a timely substantive appeal was submitted to 
complete the appeal for an effective date earlier than that 
established by the April 2002 rating decision, the Board is 
of the opinion that further development with respect to this 
issue is necessary prior to appellate review.  In this 
regard, the Board observes that the Statement of the Case did 
not provide the veteran with the laws and regulations 
pertaining to the time limit for submitting a substantive 
appeal.  The only laws and regulations included in that 
document were 38 C.F.R. § 3.104 pertaining to the finality of 
decisions and 38 C.F.R. § 19.51 pertaining to officials 
authorized to file administrative appeals and the time limit 
for filing.  The Board finds that the Statement of the Case 
is insufficient to inform the veteran of the laws and 
regulations pertaining to this claim.

In addition, the record does not reflect that the veteran was 
notified of the VCAA in connection with this claim.  The 
Court has strictly construed the notice requirements of the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that the veteran must be provided 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a) prior 
to any further action by the Board.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied with respect to 
the issue of whether a timely substantive 
appeal was submitted to complete the 
appeal from the April 2002 rating 
decision.

2.  The veteran and her representative 
should be furnished a Supplemental 
Statement of the Case which includes 
pertinent laws and regulations pertaining 
to the time limits for filing a 
substantive appeal.  The veteran and her 
representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless she is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



